Citation Nr: 0509978	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  02-20 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for the service-connected faulty union of the left 
femur as a residual of a gunshot wound for accrued benefits 
purposes.  

3.  Entitlement to a disability evaluation in excess of 30 
percent for the service-connected residuals of a left knee 
gunshot wound with muscle damage for accrued benefits 
purposes.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1942 to July 
1945.  The veteran died on March [redacted], 2000.  The appellant is 
the widow of the veteran.

These matters come to the Board of Veterans' Appeals (Board) 
from rating decisions dated in September 2000 and October 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, which denied entitlement 
to service connection for the cause of the veteran's death, 
entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318, and entitlement to accrued 
benefits.  The appellant appealed the issues of entitlement 
to service connection for the cause of the veteran's death 
and entitlement to accrued benefits.  

The issue of entitlement increased ratings for the service-
connected injury to muscle groups XIII and XIV as a residual 
to a gunshot wound to the left knee and faulty union of the 
left femur as a residuals of a gunshot wound for accrued 
benefits purposes is addressed in the remand portion of this 
decision.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.




FINDINGS OF FACT

1.  The veteran died on March [redacted], 2000; the cause of the 
veteran's death as shown on the death certificate was sepsis 
due to cerebellar cerebrovascular accident.  

2.  At the time of the veteran's death, service connection 
was in effect for injury to muscle groups XIII and XIV as a 
residual of a gunshot wound to the left knee which was rated 
as 30 percent disabling from April 1, 1946; faulty union of 
the left femur as a residual of the gunshot wound which was 
rated as 10 percent disabling from April 1, 1946, and 20 
percent disabling from March 3, 1998; and saphenous nerve 
injury which was rated as zero percent disabling.  

3.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not 
accelerate death, and did not render the veteran materially 
less capable of resisting the effects of the primary cause of 
death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.


CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court of 
Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In a letter dated in August 2001, VA notified the appellant 
of the evidence needed to substantiate her claim for service 
connection for the cause of death and offered to assist her 
in obtaining any relevant evidence.  The letter gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  Thus VA complied with the 
notice requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter put the appellant on 
notice to submit relevant evidence in her possession.

In Pelegrini, the Court held that the VCAA notice should 
generally be provided before an initial unfavorable agency of 
original jurisdiction (AOJ) decision is issued on a claim, a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, at 119-20.  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication in September 2000.  The appellant ultimately 
received the required notice through the above cited letter.  
In Pelegrini, the Court noted that its decision was not 
intended to invalidate RO decisions issued prior to VCAA 
notice, and that a sufficient remedy for deficient notice was 
for the Board to ensure that proper notice was provided.  
Pelegrini v. Principi, at 120, 122-4.  VA has provided the 
Pelegrini remedy, by ensuring that the required notice was 
given.

In any event, the appellant was not prejudiced by the delayed 
notice.  In response to the notices, additional private 
medical records and a VA medical opinion was associated with 
the claims folder.  This evidence was considered and a 
supplemental statement of the case was issued.  If the 
appellant had submitted new evidence substantiating her 
claim, he would have received the same benefit as he would 
have received had she submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  The 
veteran's death certificate was obtained.  The hospital 
records for the hospitalization from December 1999 to March 
2000 were obtained.  The VA also obtained a medical opinion 
as to the cause of the veteran's death.  There is no 
identified relevant evidence that has not been accounted for.  
The Board also notes that the appellant was scheduled for a 
hearing before the Board in March 2005 but she did not report 
to the hearing.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2004).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



Factual Background

The evidence of record shows that the veteran died on March 
[redacted], 2000.  The death certificate lists sepsis due to 
cerebellar cerebrovascular accident as the immediate cause of 
death.  

At the time of the veteran's death, service connection was in 
effect for injury to muscle groups XIII and XIV as a residual 
of a gunshot wound to the left knee which was rated as 30 
percent disabling from April 1, 1946; faulty union of the 
left femur as a residual of the gunshot wound which was rated 
as 10 percent disabling from April 1, 1946, and 20 percent 
disabling from March 3, 1998; and saphenous nerve injury 
which was rated as zero percent disabling.  Service 
connection was not in effect for osteoarthritis of the left 
knee.  

The evidence of record shows that the veteran underwent a 
left total knee replacement on December 7, 1999.  The surgery 
was uncomplicated and the veteran tolerated it well.  On 
December 10, 1999, the veteran was discharged to home.  The 
evidence of record shows that on December 11, 1999, the 
veteran presented to the emergency room after having a sudden 
onset of right-sided weakness and aphasia.  The hospital 
records indicate that the veteran presented with acute onset 
of right-sided hemiparesis and aphasia.  It was noted that 
the veteran recently had a total left knee replacement and 
his Coumadin had been temporarily held for the surgical 
procedure.  The hospital records indicate that the veteran 
was on Coumadin at the time and he had a therapeutic INR.  
However, the veteran suffered the event.  A CT scan 
subsequently showed a cerebrovascular accident in the left 
middle cerebral artery distribution.  

The hospital records indicate that the veteran's Coumadin was 
held for 24 hours.  His symptoms did not progress and he was 
subsequently re-anticoagulated on heparin and then Coumadin.  
The veteran did not appear to have any extension of the 
event.  However, he also did not appear to have any marked 
improvement and he continued to have aphasia with paralysis 
of the right arm and paresis of the right leg.  He also had 
intermittent altered mental status with long periods of 
mental confusion with an inability to follow instructions.  
The hospital records indicate that the veteran did have his 
left knee replaced and he tolerated the surgery well, except 
he did have the cerebrovascular accident 72 hours 
postoperatively.  The veteran was seen by the orthopedic 
surgeon and by physical therapy, and it was recommended that 
he continue the physical therapy.  

On December 29, 1999, the veteran was transferred to a 
transitional care unit.  Upon admission, neurological 
examination was stable.  The veteran continued to have dense 
right hemiparesis and expressive aphasia with some degree of 
receptive aphasia.  It was noted that on January 6, 2000, the 
veteran spiked a temperature of 103.  Blood cultures were 
obtained and one of the blood cultures grew out Staph 
epididymitis and Staph auricularis.  The veteran was placed 
on a 7 day course of levofloxacin.  The etiology of the fever 
was still unclear.  The veteran was discharged to the 
geriatric center. 

The records show that on February 23, 2000, the veteran was 
admitted to the ICU with a diagnosis of aspiration pneumonia.  
The ICU course was uneventful and he was discharged on March 
2, 2000.  A March 1, 2000 cytopathology report indicates that 
the final diagnosis was reactive mesothelial cells and acute 
and chronic inflammation.  A March 24, 2000 chest X-ray 
examination revealed findings of left lateral decubitus view 
of the chest showed a small layering of pleural fluid.  On 
March 4, 2000 to March 8, 2000, the veteran was admitted to 
the medical center treatment of hypoxia due to mucous 
plugging and bronchospasm, continued hematuria, and an 
episode of tachypnea.  On March 9, 2000, the veteran was 
transferred to the transitional care unit for IV antibiotics 
secondary to Methicillin resistant staphylococcus aureus 
(MRSA) pneumonia.  A March 23, 2000 chest X-ray revealed 
patchiness in the right lung base consistent with a small 
patch of pneumonia.  The records indicate that the veteran 
completed his 14th course of IV Vancomycin on March 24, 2000.  
Sputum cultures were again positive for MRSA pneumonia.  The 
veteran was re-started on vancomycin on March 25.  On March 
28, he developed high-grade temperatures to 104.3 degrees 
with a decreased blood pressure and increased heart rate.  
The veteran was transferred to ICU.  Despite appropriate 
treatment, the veteran sustained a rapid downhill course and 
he died on March [redacted], 2000.  

In a February 2003 statement, Dr. M.S. stated that the 
veteran had been under his care for a knee problem.  It was 
reported that the veteran had sustained an injury to his knee 
in World War II, and subsequently developed traumatic 
arthritis in the knee.  Dr. M.S. stated that after seeing and 
evaluating the veteran, it was obvious that he had 
significant traumatic arthritis in the knee secondary to the 
injury in World War II.  Dr. M.S. indicated that the 
degenerative changes were traumatic in nature and were 
initiated by an injury that he sustained to his left knee 
during World War II.  

In a June 2004 opinion, a VA examiner indicated that a review 
of the record had been made.  It was opined that the 
veteran's CVA was not related to his total knee replacement 
surgery.  It was noted that there was no evidence in 
literature or scientific evidence that total knee replacement 
had any etiological effect on CVA.  It was opined that CVA 
and secondary sepsi are not caused by and did not result in 
total knee replacement. 


Analysis

The appellant argues that service connection for the cause of 
the veteran's death is warranted because the veteran's 
service-connected disabilities contributed to the veteran's 
cause of death.  The appellant argues that the service-
connected residuals of the gunshot wound to the left leg led 
to the arthritis of the left knee which led to the left total 
knee replacement which led to the cerebrovascular accident 
which led to the sepsis which was the immediate cause of 
death.    

At the time of the veteran's death, service connection was in 
effect for injury to muscle groups XIII and XIV as a residual 
of a gunshot wound to the left knee which was rated as 30 
percent disabling from April 1, 1946; faulty union of the 
left femur as a residual of the gunshot wound which was rated 
as 20 percent disabling from March 3, 1998; and saphenous 
nerve injury which was rated as zero percent disabling.  
Service connection was not in effect for osteoarthritis of 
the left knee.  

The appellant submitted medical evidence which establishes 
that the osteoarthritis of the left knee was related to 
service.  In the February 2003 statement, Dr. M.S. stated 
that the veteran had sustained an injury to his knee in World 
War II, and he subsequently developed traumatic arthritis in 
the knee.  Dr. M.S. stated that after seeing and evaluating 
the veteran, it was obvious that he had significant traumatic 
arthritis in the knee secondary to the injury in World War 
II.  Dr. M.S. indicated that the degenerative changes were 
traumatic in nature and were initiated by an injury that he 
sustained to his left knee during World War II.  

The Board finds that there is competent evidence which 
establishes that the arthritis of the left knee is related to 
service.  However, there is no competent evidence which 
establishes that the left knee arthritis and subsequent total 
left knee replacement caused or contributed to the 
cerebrovascular accident.  

The evidence in favor of a link between the cause of the 
veteran's death and a disease or injury in service, consists 
of the appellant's contentions that there is such a 
relationship.  However, as a lay person she lacks the 
requisite expertise to render an opinion as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

In fact, the only competent opinion is against a finding that 
the veteran's death was caused, or contributed to, by a 
disease or disability incurred in service.  There is medical 
evidence that the left total knee replacement did not cause 
or contribute to the cerebrovascular accident on December 11, 
1999.  In a June 2004 VA medical opinion, a VA physician 
opined that the veteran's cerebrovascular accident was not 
related to his total knee replacement surgery.  The VA 
physician stated that there was no evidence in the literature 
or scientific evidence that the total knee replacement had 
any etiological effect on a cerebrovascular accident, and it 
was his opinion that the cerebrovascular accident and 
secondary sepsis were not caused by or the result of the 
total knee replacement.  The VA physician stated that the 
veteran's claims folder was reviewed including the service 
medical records and the veteran's hospital records dated from 
December 1999 to March 2000.  The VA physician stated that 
the veteran underwent the knee replacement on December 7, 
1999.  He was subsequently discharged from rehabilitation on 
December 10, 1999 and on December 11, he developed a right 
hemiparesis secondary to cerebrovascular accident.  The VA 
physician noted that at the time of the cerebrovascular 
accident, the veteran was on Coumadin and International 
Normalized Ratio (INR) was within normal limits.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein.  The Board 
finds that the June 2004 medical opinion has great 
evidentiary weight.  The VA physician is competent to render 
a medical opinion as to the likelihood that the veteran's 
cause of death was caused by a disability or disease incurred 
during service.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The VA physician reviewed the veteran's medical 
records, including the service medical records and the 
hospitalization records.  Factors for assessing the probative 
value of a medical opinion include whether the physician had 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The provisions of 38 C.F.R. § 3.312 provide that in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  In the present case, the medical evidence 
does not establish a causal connection between the veteran's 
cause of death and the veteran's period of service including 
a disability or disease incurred in service.    

The veteran's service medical records make no reference to 
any of the diseases resulting in his death.  Service medical 
records and hospital records dated in 1944 and 1945 indicate 
that examination of the lungs and cardiovascular systems were 
normal.  There is no evidence of any of the fatal conditions 
within one year from service separation.  There is also no 
competent evidence indicating that the causes of death are 
related to service.  

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was the principal or contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Therefore the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death.  The benefit sought on 
appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 




REMAND

VA has an obligation to inform claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence the 
claimant is responsible for obtaining.  38 U.S.C.A. § 5103(a) 
(West 2002).  The appellant has not been provided with this 
notice regarding the claims for entitlement to a disability 
evaluation in excess of 20 percent for the service-connected 
faulty union of the left femur as a residual of a gunshot 
wound for accrued benefits purposes and entitlement to a 
disability evaluation in excess of 30 percent for the 
service-connected residuals of a left knee gunshot wound with 
muscle damage for accrued benefits purposes.  The August 2001 
letter only addressed the claim for service connection for 
the cause of the veteran's death.  

In view of the above, the case is REMANDED for the following 
actions:

1.  The AMC or RO should provide the 
appellant with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the 
claims for entitlement to a disability 
evaluation in excess of 20 percent for 
the service-connected faulty union of the 
left femur as a residual of a gunshot 
wound for accrued benefits purposes and 
entitlement to a disability evaluation in 
excess of 30 percent for the service-
connected residuals of a left knee 
gunshot wound with muscle damage for 
accrued benefits purposes.

2.  Thereafter the AMC or RO should 
readjudicate the claim on appeal, and if 
the benefits sought remain denied, should 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. Parakkal	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


